Case: 17-12489   Date Filed: 01/24/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12489
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:16-cr-00216-PGB-DCI-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

JAVIER RAUL VAZQUEZ MATOS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 24, 2018)

Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
              Case: 17-12489    Date Filed: 01/24/2018   Page: 2 of 2


      Rosemary Cakmis, appointed counsel for Javier Vazquez Matos in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Vazquez Matos’s conviction and sentence are AFFIRMED.




                                         2